DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 02/26/2021 is considered and signed IDS form is attached.

Claim Objections
Claim 15 objected to because of the following informalities:  Claim 15 recites “the hermetic seal” in line 5, which should be “the at least one hermetic seal”.  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  Claim 16 recites “the hermetic seal” in line1, which should be “the at least one hermetic seal”.  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  Claim 19 recites “the hermetic seal” in line 5, which should be “the at least one hermetic seal”.  Appropriate correction is required.
Claim 20 objected to because of the following informalities:  Claim 20 recites “the hermetic seal” in line1, which should be “the at least one hermetic seal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the second layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh (5,843,502).

Regarding claims 1, 2, 5, 6, 10, 11 and 13, Ramesh discloses a packaged product (see Abstract). The packaged product comprises a multilayer film comprising a second layer 15 (second layer), a third layer 16 (third sublayer), a tie layer 19 (bonding sublayer), a fifth layer 18 (intervening sub layer) and a first layer 14 (sealing sublayer) (see Figure 2, col. 17, lines 59-60, col. 18, lines 10-11, lines 63-64, lines 45-46, and col. 16, lines 17-19). 
The second layer 15 (second layer) comprises polyolefin, polyamide or polyester (see col. 17-18, lines 63-65). The third layer (third sublayer) comprises a polymer having high O2 barrier characteristics such as ethylene vinyl alcohol (EVOH), i.e. a first barrier material (see col. 18, lines 10-12 and lines 16-19). The tie layer (bonding sub layer) comprises ethylene/unsaturated acid copolymer, i.e. non-neutralized ethylene acid copolymer (see col. 18, lines 32-35 and lines 63-65). The fifth layer (intervening sublayer) comprises ethylene/unsaturated acid copolymer, i.e. ethylene acid copolymer (see col. 18, lines 52-61).
The first layer 14 (sealing sublayer) comprises an ethylene/acrylic acid copolymer (ethylene acid copolymer) and additional polymers (see col. 16, lines 17-23 and col. 17, lines 8-18). The additional polymer can be at least one member selected from polyolefin such as polyethylene (see col. 17, lines 8-18 and col. 12, lines 25-40). That is, the first layer 14 comprises a polyethylene and an ethylene/acrylic acid copolymer.
The first layer (sealing sub layer) serves as an inside layer and has outer meat contact surface (see col. 16, lines 17-18). That is the first layer includes an exposed sealant surface. Although, Ramesh does not disclose the first layer is sealing sub layer, given that the first layer is identical to that presently claimed and given that the first layer serves as an inside layer, the first layer is a sealing sublayer. The first layer (sealing sublayer) comprises at least 10% of total weight of the multilayer film (see col. 17, lines 49-53). Accordingly, the first layer (sealing sublayer) will necessarily comprise at least 10% of total of the first layer thickness (laminate of 16, 19, 18 and 14).
The laminate of a third layer 16 (third sublayer), a tie layer 19 (bonding sublayer), a fifth layer 18 (intervening sub layer) and a first layer 14 (sealing sublayer) together read on presently claimed first layer. Accordingly, the second layer is laminated to the first layer as presently claimed. The multilayer film has optical clarity (see col. 8, lines 17-21). Therebefore, the first layer and the second layer of the multilayer film are necessarily transparent.
Ramesh do not disclose the first layer, i.e. laminate (layers 16, 19, 18 and 14) is a peelable film.
While there is no disclosure that the first layer is a peelable film as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. peelable film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art laminate and further that the prior art structure which is a laminate identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Ramesh discloses a film (multilayer film) is made by the coextrusion process (see col. 29, lines 1-2). That is, the bonding sublayer (layer 19), the sealing sublayer (layer 14) and intervening layer (layer 18) are coextruded. Alternatively, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ramesh meets the requirements of the claimed product, Ramesh clearly meet the requirements of present claims.
In light of the overlap between the claimed multilayer film and that disclosed by Ramesh, it would have been obvious to one of ordinary skill in the art to use a multilayer film that is both disclosed by Ramesh and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Regarding claim 3, Ramesh discloses that the first layer 14 (sealing sublayer) comprises additional polymer such as ethylene/unsaturated acid copolymer, i.e. non-neutralized ethylene acid copolymer (see col. 17, lines 8-18). 

Regarding claim 4, Ramesh discloses that the first layer 14 (sealing sublayer) comprises ethylene/acrylic acid copolymer in combination with additional polymer such as ethylene/unsaturated acid copolymer, i.e. non-neutralized ethylene acid copolymer (see col. 17, lines 8-18), wherein the ethylene/acrylic acid copolymer can be neutralized to yield ionomer thereof, i.e. neutralized ethylene/acrylic acid copolymer (see col. 16, lines 56-58). The combination of non-neutralized ethylene/unsaturated acid copolymer and neutralized ethylene/acrylic acid read on a blend of ethylene acid copolymers that comprises a neutralized ethylene acid copolymer. Accordingly, the first layer 14 (sealing sublayer) comprises polyethylene, non-neutralized ethylene/unsaturated acid copolymer and neutralized ethylene/acrylic acid copolymer.

Regarding claim 14, Ramesh discloses the multilayer film as set forth above. The multilayer comprises a first layer 14 (sealing sublayer) comprising ethylene/unsaturated acid copolymer and a fifth layer 18 (intervening sublayer) comprising ethylene/unsaturated acid copolymer. Given that claim 14 recites “may be” present in an amount from 12 to 70 percent by weight of the first layer, the amount recited is optional and not required. Accordingly, Ramesh meets claim 14.

Regarding claims 15 and 16, Ramesh discloses the package comprising meat product can be hermetically heat-sealed in the multilayer film (see col. 5, lines 26-28 and col. 8, lines 22-27). That is, the package comprises at least one hermetic seal. Further, given that the package of Ramesh including multilayer film is identical to that presently claimed, it is inherent or obvious that the hermetic seal is maintained and the first layer is essentially free of blistering after a sterilization process, wherein the hermetic seal comprises a peel strength from 500 grams per inch to 2,500 grams per inch.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ramesh (5,843,502) as applied to claim 1 above, further in view of Arndt (US 2003/0011381 A1).

Regarding claim 7, Ramesh discloses the multilayer film as set forth above. While Ramesh discloses bonding sublayer comprises non-neutralized ethylene acid copolymer, Ramesh does not disclose the non-neutralized ethylene acid copolymer as presently claimed.
Arndt discloses a heat-sealed package produced from a multilayer film comprising two sheets joined by tie layer (see paragraph 0009). The tie layer comprising ethylene acrylic acid copolymer can be used to facilitated the heat-sealing process (see paragraph 0009).
In light of motivation for using ethylene acrylic acid copolymer disclosed by Arndt as described above, it therefore would have been obvious to one of ordinary skill in the art to use ethylene acrylic acid copolymer as non-neutralized ethylene acid copolymer in bonding sublayer (tie layer 19) of Ramesh in order to facilitate the heat-sealing process, and thereby arrive at the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh (5,843,502) as applied to claim 1 above, further in view of Feinberg (US 6,596,815).

Regarding claims 8 and 9, Ramesh discloses the multilayer film as set forth above. While Ramesh discloses sealing sublayer comprises polyethylene and ethylene acid copolymer, Ramesh does not disclose polyethylene as presently claimed and its amount and does not disclose amount of ethylene acid copolymer.
Feinberg discloses an ionomer/high density polyethylene (HDPE) blend with improved flow and without significant degrading physical properties such as impact resistance and tensile strength (see Abstract). The blend comprises a neutralized or partially neutralized ethylene,-unsaturated carboxylic acid copolymer (acid copolymer) with thermoplastic linear polyethylene such as HDPE (see col. 2, lines 62-67 and col. 3, lines 14-16). The blend comprises 38 to 90 wt% of acid copolymer and 20 to 80 wt% of HDPE (see col. 3, lines 4-6 and lines 27-30).
In light of motivation for using blend comprising 38 to 90 wt% ethylene/unsaturated acid copolymer and 20 to 80 wt% HDPE disclosed by Feinberg as described above, it therefore would have been obvious to one of ordinary skill in the art to use HDPE as polyethylene and to use 38 to 90 wt% ethylene/unsaturated acid copolymer and 20 to 80 wt% HDPE in first layer (sealing sublayer) of Ramesh in order to obtain improved flow and without significant degrading physical properties such as impact resistance and tensile strength, and thereby arrive at the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ramesh (5,843,502) as applied to claim 11 above, further in view of Peiffer et al. (US 6,376,042 B1).

Regarding claim 12, Ramesh discloses the multilayer film as set forth above. While Ramesh disclose the second layer comprising polyolefin, polyamide or polyester, Ramesh does not disclose the second layer comprising oriented polypropylene, oriented nylon and oriented polyester.
Peiffer et al. disclose biaxially oriented polyester films have advantageous properties such as good optical properties, high mechanical strengths, good barrier effect against gases, good dimensional stability when heated and excellent layflat (see col. 1, lines 18-23).
In light of motivation for using biaxially oriented polyester film disclosed by Peiffer et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use biaxially oriented polyester film as the second layer in Ramesh in order to obtain good optical properties, high mechanical strengths, good barrier effect against gases, good dimensional stability when heated and excellent layflat, and thereby arrive at the claimed invention. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh (5,843,502) in view of in view of Feinberg (US 6,596,815).

Regarding claim 17, Ramesh discloses a packaged product (see Abstract). The packaged product comprises a multilayer film comprising a second layer 15 (second layer), a third layer 16 (third sublayer), a tie layer 19 (bonding sublayer), a fifth layer 18 (intervening sub layer) and a first layer 14 (sealing sublayer) (see Figure 2, col. 17, lines 59-60, col. 18, lines 10-11, lines 63-64, lines 45-46, and col. 16, lines 17-19). 
The second layer 15 (second layer) comprises polyolefin, polyamide or polyester (see col. 17-18, lines 63-65). The third layer (third sublayer) comprises a polymer having high O2 barrier characteristics such as ethylene vinyl alcohol (EVOH), i.e. a first barrier material (see col. 18, lines 10-12 and lines 16-19). The tie layer (bonding sub layer) comprises 
The first layer 14 (sealing sublayer) comprises ethylene/acrylic acid copolymer in combination with additional polymers (see col. 16, lines 17-23 and col. 17, lines 8-18). The additional polymers can be at least one member selected from polyolefin such as polyethylene and ethylene/unsaturated acid copolymer, i.e. non-neutralized ethylene acid copolymer (see col. 17, lines 8-18 and col. 12, lines 25-40). Further, the ethylene/acrylic acid copolymer can be neutralized to yield ionomer thereof, i.e. neutralized ethylene/acrylic acid copolymer (see col. 16, lines 56-58). The combination of non-neutralized ethylene/unsaturated acid copolymer and neutralized ethylene/acrylic acid read on a blend of ethylene acid copolymers that comprises a neutralized ethylene acid copolymer. Accordingly, the first layer 14 (sealing sublayer) comprises polyethylene, non-neutralized ethylene/unsaturated acid copolymer and neutralized ethylene/acrylic acid copolymer.
The first layer (sealing sub layer) serves as an inside layer and has outer meat contact surface (see col. 16, lines 17-18). That is the first layer includes an exposed sealant surface. Although, Ramesh does not disclose the first layer is sealing sub layer, given that the first layer is identical to that presently claimed and given that the first layer serves as an inside layer, the first layer is a sealing sublayer. The first layer (sealing sublayer) comprises at least 10% of total weight of the multilayer film (see col. 17, lines 49-53. Accordingly, the first layer (sealing sublayer) will necessarily comprise at least 10% of total of the first layer thickness (laminate of 16, 19, 18 and 14).
The laminate of a third layer 16 (third sublayer), a tie layer 19 (bonding sublayer), a fifth layer 18 (intervening sub layer) and a first layer 14 (sealing sublayer) together read on presently claimed first layer. 
Ramesh do not disclose the first layer, i.e. laminate (layers 16, 19, 18 and 14) is a peelable film.
While there is no disclosure that the first layer is a peelable film as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. peelable film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art laminate and further that the prior art structure which is a laminate identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Ramesh discloses a film (multilayer film) is made by the coextrusion process (see col. 29, lines 1-2). That is, the bonding sublayer (layer 19), the sealing sublayer (layer 14) and intervening layer (layer 18) are coextruded. Alternatively, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ramesh meets the requirements of the claimed product, Ramesh clearly meet the requirements of present claims.
While Ramesh discloses sealing sublayer comprises polyethylene and a blend of ethylene acid copolymer, Ramesh does not disclose polyethylene as presently claimed and its amount and does not disclose amount of ethylene acid copolymer.
Feinberg discloses an ionomer/high density polyethylene (HDPE) blend with improved flow and without significant degrading physical properties such as impact resistance and tensile strength (see Abstract). The blend comprises a neutralized or partially neutralized ethylene,-unsaturated carboxylic acid copolymer (acid copolymer) with thermoplastic linear polyethylene such as HDPE (see col. 2, lines 62-67 and col. 3, lines 14-16). The blend comprises 38 to 90 wt% of acid copolymer and 20 to 80 wt% of HDPE (see col. 3, lines 4-6 and lines 27-30).
In light of motivation for using blend comprising 38 to 90 wt% ethylene/unsaturated acid copolymer and 20 to 80 wt% HDPE disclosed by Feinberg as described above, it therefore would have been obvious to one of ordinary skill in the art to use HDPE as polyethylene and to use 38 to 90 wt% ethylene/unsaturated acid copolymer and 20 to 80 wt% HDPE in first layer (sealing sublayer) of Ramesh in order to obtain improved flow and without significant degrading physical properties such as impact resistance and tensile strength, and thereby arrive at the claimed invention.

Regarding claim 18, Ramesh in view of Feinberg disclose the multilayer film as set forth above. The first layer 14 (sealing sublayer) comprises polyethylene (additional polymer), non-neutralized ethylene/unsaturated acid copolymer (additional polymer) and neutralized ethylene/acrylic acid copolymer as set forth above. Further, Ramesh discloses that the acrylic acid can be acrylic acid or a homologue, i.e. methacrylic acid (see col. 16, lines 22-23). That is, Ramesh discloses neutralized ethylene/methacrylic acid copolymer (see col. 16, lines 56-58).  
Ramesh in view of Feinberg do not disclose ethylene/methacrylic acid copolymer partially neutralized with zinc or sodium. Ramesh in view of Feinberg do not disclose non-neutralized ethylene/unsaturated acid copolymer is ethylene/acrylic acid copolymer.
As indicated by Feinberg, it is well known that ethylene/methacrylic acid copolymer can be partially neutralized with metal ions such as zinc or sodium (see col. 1, lines 25-31). Therefore, as taught by Feinberg, it would have been obvious to one of ordinary skill in the art to partially neutralize ethylene/methacrylic acid copolymer of Ramesh using metal ions such as zinc or sodium, and thereby arrive at the claimed invention.
Further, Feinberg discloses that an ionomer/high density polyethylene (HDPE) blend can comprise a polymer additive such as ethylene/acrylic acid copolymer that is a viscosity modifying polymer (see col. 3, lines 31-37). Therefore, as taught by Feinberg, it would have been obvious to use ethylene/acrylic acid copolymer as the non-neutralized ethylene/unsaturated acid copolymer (additional polymer) in the first layer (sealing sublayer) of Ramesh in order to modify viscosity, and thereby arrive at the claimed invention.

Regarding claims 19 and 20, Ramesh in view of Feinberg disclose the package comprising meat product can be hermetically heat-sealed in the multilayer film (see col. 5, lines 26-28 and col. 8, lines 22-27). That is, the package comprises at least one hermetic seal. Further, given that the package of Ramesh in view of Feinberg including multilayer film is identical to that presently claimed, it is inherent or obvious that the hermetic seal is maintained 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787